Name: Regulation (EEC) No 1353/71 of the Commission of 28 June 1971 amending Regulation (EEC) No 1087/69 on communications from Member States concerning sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  information technology and data processing;  agricultural structures and production;  accounting;  distributive trades
 Date Published: nan

 396 Official Journal of the European Communities 29.6.71 Official Journal of the European Communities No L 143/23 REGULATION (EEC) No 1353/71 OF THE COMMISSION of 28 June 1971 amending Regulation (EEC) No 1087/69 on communications from Member States concerning sugar Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; HAS ADOPTED THIS REGULATION i Article 1 The following shall be substituted . for Article 1 of Regulation (EEC) No 1087/69 : fArticle 1 1 . Member States shall notify the Commission : 1 . of the approvals referred to in Article 2 ( 1 ) of Regulation (EEC) No 750/68 ; THE COMMISSION OF THE EUROPEAN COMMUNI ­ TIES , Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation . No 1009/67/EEC1 of 18' December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1060/71 ,2 and in particular Article 38 thereof; Whereas experience gained in applying the system of communications provided for in Commission Regulation (EEC) No 1087/693 of 11 June 1969 on communications from Member States concerning ' sugar, as amended by Regulation (EEC) No 1249/704 has demonstrated that the time limits for making' certain declarations should be extended to obviate, as far as possible, the need for corrections ; Whereas if a more effective watch is to be kept on the trend of quantities held in store and qualifying for reimbursement of storage costs, communications must indicate, instead of the average quantities declared hitherto , the quantities of each grade of sugar held in store at the beginning and at the end of the month in question, together with the quantities of cane sugar in transit from French overseas departments which must be taken into account pursuant to Article 5 of Commission Regulation (EEC) No 442/703 laying down detailed rules for the application of the system for offsetting storage costs for sugar, as amended by Regulation (EEC) No 335/71 6 ; I 2 . of the approvals referred to in Article 3 ( 1 ) of Regulation (EEC) No 750/68 ; 3 . before the 15th of each month : ( a ) of the quantities referred to in Article 4 (2 ) of Regulation (EEC) No 750/68 held in store at the beginning and at the end of the second month preceding the month in which the communication is made, the average of which must be taken into consideration when storage costs are being reimbursed ; (b ) of the quantities of raw sugar from the French overseas departments which were in transit during the period referred to in (a ) and for which reimbursement of storage costs is granted in accordance with the provisions of Article 5 of Regulation (EEC) No 442/70 ; 4 . at the same time as the information referred to under 3 , of the quantities marketed during the second month . preceding the month in which the notification is made, produced 1 OJ No 308 , 18 . 12 . 1967, p . 1 . 2 OJ No L .115 , 27.5.1971 , p . . 16 . 3 OJ No L 140 , 12.6.1969 , p . 15 . 4 OJ No L 142 , 30.6.1970 , p . 21 . 5 OJ No L 55 , 10.3.1970 , p . 10 . 6 OJ No L 39 , 17.2.1971 , p . 15 . Official Journal of the European Communities 397 sugar and syrups within the meaning of Article 8 of Regulation (EEC) No 1009/67. For raw sugar the initial quantities of raw sugar should be indicated together with quantities expressed in terms of white sugar. 3 . Member States shall immediately inform the Commission of any changes and subsequent amendments to the information communicated pursuant to paragraph 1 .' within the maximum quotas and subject to the storage costs levy; 5 . before 15 December of each year, of the total quantities which have benefited from the reimbursement of storage costs during the preceding marketing year and the amount of such reimbursements ; 6 . at the same time as the information referred to under 5 , of the total quantities for which levies were charged during the preceding marketing year under arrangements to offset storage costs and the amount of such levies . 2 . The information communicated pursuant to points 3 to 6 of paragraph 1 shall be broken down into white sugar, raw beet sugar, raw cane Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1971 . For the Commission The President Franco M. MALFATTI